Affirmed and Opinion Filed July 29, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00051-CR

                        JONATHAN DEMOND CREWS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-56357-M

                             MEMORANDUM OPINION
                      Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Francis

       A jury convicted Jonathan Demond Crews of assault involving family violence,

enhanced by a prior conviction for assault involving family violence. During the punishment

phase, the jury found one enhancement paragraph alleging a prior conviction for aggravated

assault true and assessed punishment at fifteen years in prison and a $5,000 fine. On appeal,

appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.
[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of

his right to file a pro se response, but he did not file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel

in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
140051F.U05

 
 
 
                                                       /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE
 

 
 




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


JONATHAN DEMOND CREWS,                             Appeal from the 194th Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F13-56357-M).
No. 05-14-00051-CR       V.                        Opinion delivered by Justice Francis,
                                                   Justices Lang-Miers and Whitehill
THE STATE OF TEXAS, Appellee                       participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 29, 2015



 




                                            ‐3‐